Citation Nr: 1030438	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-28 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of radiation 
exposure, to include skin cancer and thrombocytopenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to September 
1962 and from September 1962 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
from the April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for ionizing radiation and a skin 
disorder.  

In March 2008, a hearing was held before the undersigned Veterans 
Law Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2008, the Board remanded the case for a copy of the 
Veteran's Ionizing Radiation Registry examination in March 2005 
and the hematology examination, in approximately April 2005, 
along with all supporting records of any associated tests or 
studies.  The requested information was NOT obtained.  Instead, 
the medical center submitted copies of the following:  
	
      1.  a January 2005 chest X-ray report; 
	2.  a copy of a record showing that a cbc (complete blood 
count) was ordered on March 11, 2005, and released on March 14, 
2005; 
	3.  a copy of a progress note dated April 26, 2005; 
	4.  and, 2 copies of an administrative note dated April 4, 
2005, which refers to an Ionizing Radiation Registry examination 
completed on March 11, 2005.  [This was previously of record, and 
the Veteran submitted another copy in October 2009.]  

The March 2005 Ionizing Radiation Registry examination report, or 
the report of the requested blood work has not been associated 
with  the records on file and it is not clear whether there were 
attempts to obtain them.  

The Board previously explained the importance of the requested 
documents.  Veteran asserts that they support his claim.  These 
are Federal government documents and they must be obtained or VA 
must determine that the records do not exist or that further 
attempts to obtain these records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  Further, VA has a special duty to 
obtain its own records.  38 U.S.C.A. § 5103A(c) (West 2002).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Consequently, while the Board 
regrets the further delay, the case must be again remanded for 
the previously requested documents.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain a copy of the 
Veteran's Ionizing Radiation Registry 
examination completed on March 11, 2005 
and the report of the laboratory studies 
requested at that time, along with all 
supporting records of any associated tests 
or studies.  

2.  If the report of the Ionizing 
Radiation Registry examination completed 
on March 11, 2005 and the report of the 
laboratory studies requested on that date 
cannot be found, the AOJ should notify the 
Veteran in accordance with 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002).  

3.  Thereafter, the AOJ should adjudicate 
the issue of entitlement to service 
connection for residuals of radiation 
exposure, to include skin cancer and 
thrombocytopenia.  If the decision is 
adverse to the Veteran, he and his 
representative should be sent a SSOC and 
afforded the applicable time for a 
response.  Thereafter, if appropriate, the 
case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


